                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    EDWARD VINCENT RAY,                                Case No. 17-cv-02634-SI
                                   8                   Petitioner,
                                                                                           ORDER GRANTING PETITION FOR
                                   9            v.                                         WRIT OF HABEAS CORPUS
                                  10    SCOTT KERNAN,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Edward V. Ray, Jr., filed this pro se action for writ of habeas corpus pursuant to 28 U.S.C.
                                  14   § 2254 to challenge a prison disciplinary decision that resulted in a forfeiture of time credits. For
                                  15   the reasons explained below, the petition will be granted on the claim that the evidence was not
                                  16   sufficient to support the disciplinary decision.
                                  17

                                  18                                             BACKGROUND
                                  19          Ray was convicted in 2007 in Alameda County Superior Court of second degree robbery,
                                  20   and is now serving a sentence of 38 years and 4 months in prison. Docket No. 9 at 1. He does not
                                  21   challenge that conviction here. Id. at 1-2. Instead, Ray challenges a disciplinary decision on a
                                  22   rule violation report, commonly known as a CDC-115. Id. The events occurred at La Palma
                                  23   Correctional Center (“LPCC”), in Eloy, Arizona, where Ray was housed as a California prisoner
                                  24   on an out-of-state placement. Id. at 2. He was at the relevant time a prisoner of the State of
                                  25   California subject to the rules of the California Department of Corrections and Rehabilitation
                                  26   (“CDCR”). Id.
                                  27          A CDC-115 written by a prison mail room clerk, Donald Justus, charged Ray with
                                  28   conspiracy to introduce a controlled substance into the institution for possession. Docket No. 9-1
                                   1   at 13. The CDC-115 described the circumstances of the incident:

                                   2          On Thursday, February 6, 2014, at approximately 1043 hours, I, Mailroom Clerk
                                              Justus, while housing [sic] and scanning incoming mail, came across a legal-size
                                   3          brown envelope addressed to Inmate Ray, E. (#F-73521), in Cocopa-Alpha #120,
                                              with a return address of Kim Loreno, 17 Pearl St., Apt. B, Oakland, CA 94611.
                                   4          During inspection of the envelope, I found one end of the envelope had been
                                              opened and re-glued shut. As I ran my fingers down that side, I could feel there
                                   5          was something in the end of the envelope. On opening that end of the envelope, I
                                              observed a green-colored substance. I maintained the sole custody of the
                                   6          substance, and immediately called for Shift Captain Bobertz. Facility Investigator
                                              Denham took possession of the substance, and completed the Chain of Custody
                                   7          Form. Six (6) photos were taken of the substance. Ray is aware of this report.
                                              Ray, E. has a GED and is not a participant of MHSDS or A.D.A.
                                   8

                                   9   Id. The CDC-115 also stated that LPCC later received test results from Aegis Crimes stating that

                                  10   a sample of the confiscated material “tested positive for Cannabidiol, Cannabinol, and Delta-9-

                                  11   Tetrahydrocannibinol (Marijuana) at the weight of 69 mg.” Id.; see also Docket No. 9-1 at 27

                                  12   (Aegis Crimes Certificate of Analysis).
Northern District of California
 United States District Court




                                  13          A disciplinary hearing was held on May 9, 2014. Docket 9-1 at 15. Unit Manager Crosby

                                  14   (“Crosby”) acted as the hearing officer. Id. Ray requested that mail room clerk Justus, who had

                                  15   written the CDC-115, be present at the hearing. Id. at 16. According to hearing officer Crosby’s

                                  16   report, Ray believed that Justus planted the marijuana because Justus was “one of four Defendants

                                  17   that [Ray] mentioned in a civil suit.” Id. In addition, Ray stated that Justus’s presence as

                                  18   reporting officer was required under 3315(e)(1)(C) of the California Code of Regulations. Id.

                                  19   Hearing officer Crosby denied the request to call Justus as a witness because Justus was “no

                                  20   longer an employee at LPCC” and, therefore, not available as a witness under section

                                  21   3315(e)(1)(C) of Title 15 of the California Code of Regulations. Docket No. 9-1 at 16.

                                  22          Hearing officer Crosby found Ray guilty of violating “CCR #3016(a) for the specific act

                                  23   of ‘Conspiracy to Introduce Controlled Substance into an Institution for Possession.’”1 Id. The

                                  24

                                  25
                                              1
                                                The version of section 3016(a) in effect at the relevant time prohibited inmates from,
                                  26   among other things, possessing controlled substances. See former Cal. Code Regs. tit. 15,
                                       § 3016(a) (“Inmates shall not inhale, ingest, inject, or otherwise introduce into their body; use,
                                  27   possess, manufacture, or have under their control any controlled substance, medication, or alcohol,
                                       except as specifically authorized by the institution’s/facility’s health care staff.”).
                                  28
                                                                                       2
                                   1   hearing officer wrote that he relied upon the following evidence to reach his guilty finding: (1)

                                   2   Justus’s written CDC-115 report, (2) photographs showing the “bag” and its contents, as well as

                                   3   the weight of the marijuana on a scale, (3) the result of an NIK field test conducted by LPCC,2 (4)

                                   4   the Aegis Crimes test results that were positive for marijuana, and (5) the Chain of Custody form.

                                   5   Id. at 16-17.

                                   6          Ray filed an inmate appeal. Prison officials granted his appeal in part and ordered that the

                                   7   CDC-115 be reissued and reheard. Docket No. 9-1 at 29. A new CDC-115 was written up

                                   8   describing the same incident; this CDC-115 was written by facility investigator Denham rather

                                   9   than by mail room clerk Justus. Id. at 32-33. According the CDC-115, facility investigator

                                  10   Denham responded to the mail room after Justus found the contraband. Id. Denham wrote that he

                                  11   met with Justus, who retrieved the piece of mail from the safe and gave it to Denham. Id.

                                  12   Denham did the NIK field test that tested positive for marijuana and took photos of the evidence.
Northern District of California
 United States District Court




                                  13   Id.

                                  14          At the rehearing held on November 5, 2014, lieutenant Beguhl was the hearing officer. Id.

                                  15   at 35. Ray requested that Justus and Crosby be present as witnesses. Id. at 34. Hearing officer

                                  16   Beguhl denied Ray’s request that Justus be called as a witness, finding that Justus was unavailable

                                  17   because he was no longer employed by the prison. Id. at 36. According to the hearing officer’s

                                  18   report, Ray stated that “‘they wrote me up’” for the disciplinary offense because Justus was

                                  19   named as a defendant in a civil rights action filed by Ray. Id. Ray’s other requested witness,

                                  20   hearing officer Crosby, was allowed and appeared via speakerphone. Id.

                                  21          Hearing officer Beguhl found Ray guilty of “violating CCR #3016(a) for the specific act

                                  22   of ‘Conspiracy to Introduce Controlled Substance into an Institution for Possession.’” Id. The

                                  23   hearing officer wrote that he relied on the following evidence to find Ray guilty: (1) investigator

                                  24   Denham’s CDC-115, (2) mail clerk Justus’s incident report, (3) photographs depicting the

                                  25   envelope, the contraband weight, the contraband papers, the substance found, and the positive test

                                  26
                                  27          2
                                                The NIK test was a field test for marijuana conducted at the prison on the day the
                                       contraband was found. The NIK test had positive results for marijuana. Docket No. 9-1 at 26.
                                  28
                                                                                        3
                                   1   supporting the evidence of marijuana, (4) the NIK field test that had a positive result for

                                   2   marijuana, (5) the Aegis Crimes lab report, and (6) the Chain of Custody form. Id. at 36-37.

                                   3          As a result of the guilty finding, Ray was disciplined. Docket No. 9 at 2. The discipline

                                   4   included a loss of 130 days of time credits. Docket No. 9-1 at 37.

                                   5          Following the rehearing, Ray filed an unsuccessful inmate appeal about the disciplinary

                                   6   decision. He also filed unsuccessful state court habeas petitions challenging the disciplinary

                                   7   decision. The Alameda County Superior Court issued a reasoned decision, Docket No. 9-1 at

                                   8   289-91, and the California Court of Appeal and California Supreme Court summarily denied

                                   9   Ray’s petitions, Docket No. 10 at 231, 233.

                                  10          Ray then filed this action. Respondent has filed an answer and Ray has filed a traverse.

                                  11

                                  12                                         LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  14   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  15   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  16   Section 2254 is the proper jurisdictional basis for a habeas petition attacking the execution of a

                                  17   sentence by a petitioner in custody pursuant to the judgment of a state court. See White v.

                                  18   Lambert, 370 F.3d 1002, 1004 (9th Cir. 2004), overruled on other grounds by Hayward v.

                                  19   Marshall, 603 F.3d 546, 554 (9th Cir. 2010).

                                  20          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  21   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  22   any claim that was adjudicated on the merits in state court unless the state court's adjudication of

                                  23   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  24   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  25   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  26   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  27          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  28   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                                                                        4
                                   1   the state court decides a case differently than [the] Court has on a set of materially

                                   2   indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   3          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   4   the state court identifies the correct governing legal principle from [the] Court’s decisions but

                                   5   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal

                                   6   habeas court may not issue the writ simply because that court concludes in its independent

                                   7   judgment that the relevant state-court decision applied clearly established federal law erroneously

                                   8   or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. A federal habeas

                                   9   court making the “unreasonable application” inquiry should ask whether the state court’s

                                  10   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                  11          The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  12   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d
Northern District of California
 United States District Court




                                  13   1085, 1091-92 (9th Cir. 2005). When confronted with an unexplained decision from the last state

                                  14   court to have been presented with the issue, “the federal court should ‘look through’ the

                                  15   unexplained decision to the last related state-court decision that does provide a relevant rationale.

                                  16   It should then presume that the unexplained decision adopted the same reasoning.” Wilson v.

                                  17   Sellers, 138 S. Ct. 1188, 1192 (2018).

                                  18
                                  19                                             DISCUSSION

                                  20          Ray contends that his federal right to due process was violated in two ways: (1) there was

                                  21   insufficient evidence to support the disciplinary decision, and (2) he was denied the right to call a

                                  22   witness. Ray’s original disciplinary decision was set aside and he had a rehearing. That rehearing

                                  23   is the relevant decision for judicial review because that decision is the reason for the current loss

                                  24   of time credits.

                                  25

                                  26   I.     State Court Decision.

                                  27          The Alameda County Superior Court rejected Ray’s due process claim that the evidence

                                  28   was insufficient to support the disciplinary decision. The Alameda Superior Court identified the
                                                                                        5
                                   1   “some evidence” standard from Superintendent v. Hill, 472 U.S. 445 (1985), as the controlling

                                   2   standard and determined this standard was met. Docket No. 9-1 at 290. The superior court

                                   3   explained its reasoning for rejecting this claim:

                                   4          [I]t is irrelevant whether Petitioner possessed the marijuana because he was not
                                              charged with possession but with conspiracy. There is “some evidence” to support
                                   5
                                              the finding that Petitioner conspired with the sender of the envelope to introduce
                                   6          marijuana into prison for possession. The envelope was addressed to Petitioner.
                                              Furthermore, the manner in which the marijuana was sent also supports a
                                   7          conspiracy- it was concealed inside a flap that had been re-glued closed. This court
                                              is aware that Petitioner denied any knowledge of the why someone would send him
                                   8          a controlled substance and alleged that Justus wrote Petitioner up because Justus is
                                   9          a defendant in a civil rights lawsuit. However, it is not this court’s job to reweigh
                                              the evidence but to determine whether “some evidence” supports the guilty finding.
                                  10          This court is not authorized to reverse a “prison disciplinary findings because, in
                                              the reviewing court’s view, there is a realistic possibility the prisoner being
                                  11          disciplined is not guilty of the charged infraction.” (See [In re] Zepeda [(2006)],
                                              141 Cal.App.4th [1493,] 1498.) Accordingly, there is some evidence to support the
                                  12          guilty finding.
Northern District of California
 United States District Court




                                  13   Docket No. 9-1 at 290.3
                                  14          As the last reasoned decision from a state court, the Alameda County Superior Court’s
                                  15   decision is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Ray is
                                  16   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an
                                  17   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was
                                  18   based on an unreasonable determination of the facts in light of the evidence presented.
                                  19

                                  20   II.    Federal Habeas Analysis.
                                  21          A prisoner is entitled to due process before being disciplined when, as here, the discipline

                                  22   imposed will inevitably affect the duration of his sentence. See Sandin v. Conner, 515 U.S. 472,

                                  23   484-87 (1995). The process due in such a prison disciplinary proceeding includes: (1) written
                                  24

                                  25
                                              3
                                                The superior court also determined that the hearing officer did not violate due process by
                                  26   refusing to call Justus as a witness, given that Justus was no longer available to be a witness
                                       because he was no longer employed at LPCC. Docket No. 9-1 at 289-90. The court declines to
                                  27   reach this claim because the petition for writ of habeas corpus is resolved on the some evidence
                                       claim.
                                  28
                                                                                           6
                                       notice, (2) time to prepare for the hearing, (3) a written statement of decision, (4) allowance of
                                   1

                                   2   witnesses and documentary evidence when not unduly hazardous, and (5) aid to the accused where

                                   3   the inmate is illiterate or the issues are complex. Wolff v. McDonnell, 418 U.S. 539, 564-67

                                   4   (1974).
                                   5

                                   6             Due process also requires that there be “some evidence” to support the disciplinary

                                   7   decision. Superintendent v. Hill, 472 U.S. 445, 455 (1985). The “some evidence” standard in

                                   8   Superintendent v. Hill refers to evidence from which the finding of the decision-maker may be
                                   9   deduced: “the requirements of due process are satisfied if some evidence supports the decision by
                                  10
                                       the prison disciplinary board to revoke good time credits.” Id. An examination of the entire
                                  11
                                       record is not required nor is an independent assessment of the credibility of witnesses or weighing
                                  12
Northern District of California
 United States District Court




                                       of evidence. See id. The relevant question is whether there is any evidence in the record that
                                  13

                                  14   could support the conclusion reached by the decision maker. See id. at 455-56. This standard is

                                  15   much lower than that used in criminal trials.4 The standard is not, however, so low that a person

                                  16   may be punished when “no shred of evidence of the inmate’s guilt is presented.” Burnsworth v.
                                  17
                                       Gunderson, 179 F.3d 771, 774 (1999) (holding that no evidence supported a finding that an inmate
                                  18
                                       attempted to escape when an inmate merely stated he would be forced to flee if put in general
                                  19
                                       population).
                                  20

                                  21             Here, the Alameda County Superior Court determined that the “some evidence” standard
                                  22   was met to sustain a finding of guilt on the charge of conspiracy to introduce a controlled
                                  23

                                  24
                                                 4
                                                 The Ninth Circuit has held that the information informing the basis of the prison
                                  25   disciplinary action must have some indicia of reliability. See Cato v. Rushen, 824 F.2d 703, 704-
                                       05 (9th Cir. 1987) (holding that an uncorroborated hearsay statement of confidential informant
                                  26   with no first-hand knowledge of any relevant statements or actions of defendant and polygraph
                                       statement of inmate who made statement was inconclusive). However, circuit level precedent
                                  27   cannot support habeas relief in a case, such as this one, in which 28 U.S.C. § 2254(d) applies.
                                  28
                                                                                       7
                                   1   substance into the institution for possession. According to the superior court, that evidence

                                   2   consisted of (1) the fact that the letter was addressed to Ray, and (2) the fact that the marijuana

                                   3   was concealed in the re-glued envelope flap. Docket No. 9-1 at 290.

                                   4          The “some evidence” standard is extremely deferential to prison officials who render

                                   5   disciplinary decisions, and to the state court’s decision on habeas review. Harrington v. Richter,

                                   6   562 U.S. 86, 101 (2011). However, even these low standards were not met here. This is that rare

                                   7   case in which, in applying AEDPA standards, this court concludes that the superior court’s

                                   8   decision was an unreasonable application of Superintendent v. Hill’s “some evidence” standard.

                                   9          Both the disciplinary officer and the superior court focused on the target offense (i.e.,

                                  10   sending marijuana to a prisoner for possession) but paid scant attention to the need for an

                                  11   agreement between sender and addressee, even though an agreement to commit a target offense is

                                  12   the essence of a conspiracy. Strong evidence of a target offense does not overcome the dearth of
Northern District of California
 United States District Court




                                  13   evidence of an agreement when the charge is that a prisoner has taken part in a conspiracy.

                                  14          There was no evidence that would allow a rational trier of fact to conclude there was a

                                  15   conspiracy. A letter was addressed to Ray, and in that letter a very small amount of marijuana was

                                  16   concealed. These two facts could support a guilty finding if prison rules imposed strict liability on

                                  17   an inmate any time someone mailed contraband to him. But strict liability is not the rule. Instead,

                                  18   prison officials used these two facts to find Ray guilty of conspiring to introduce marijuana into

                                  19   the prison for possession. A conspiracy is generally understood to require a showing “that the

                                  20   conspirators intended to agree or to conspire, and intended to commit the offense which is the

                                  21   subject of the conspiracy.” In re Estrada, 47 Cal. App. 4th 1688, 1696 (1996). The two facts

                                  22   relied upon by the superior court – the letter being addressed to Ray and the secreting of marijuana

                                  23   in that letter – do not lead to a reasonable inference that Ray ever made any agreement with the

                                  24   sender of the letter, let alone any agreement to introduce marijuana into the prison.

                                  25          Respondent argues that there was some evidence of a conspiracy “because two persons

                                  26   were involved in the illegal act and arrangements must have been made in advance.” Docket No.

                                  27   9 at 7. Specifically, the sender and Ray had to have planned the mailing because “how the

                                  28   marijuana was hidden required the intended recipient to know where to find it.”            Id. at 7.
                                                                                         8
                                   1   Although there was only a small amount of marijuana, it obviously created some bulge in the

                                   2   envelope, as the mailroom clerk wrote that he ran his fingers down the side of the envelope and

                                   3   “could feel there was something in the end of the envelope.” Docket No. 9-1 at 13. If the

                                   4   mailroom clerk felt the marijuana bulge without having been alerted in advance to its existence,

                                   5   surely one cannot reasonably infer that the manner of concealment meant advance arrangements

                                   6   “must have been made” with the prisoner-recipient so he could find that marijuana.

                                   7          Respondent also argues that, “considering how much controlled substances are worth in

                                   8   prison, it is inconceivable that someone would mail marijuana to a prisoner at random.” Docket

                                   9   No. 9 at 7. The evidence does not reasonably support respondent’s inference. The amount of the

                                  10   marijuana was very small: 0.2 grams of marijuana was found. Docket No. 9-1 at 23. The amount

                                  11   apparently would have made about half a marijuana cigarette, or “joint,” if estimates in a New

                                  12   York Times article are correct. See Niraj Chokshi, How Much Weed Is in a Joint? Pot Experts
Northern District of California
 United States District Court




                                  13   Have a New Estimate, N.Y. Times (July 14, 2016), https//www.nytimes.com/2016/07/15/science/

                                  14   how-much-weed-is-in-a-joint-pot-experts-have-a-new-estimate.html (reporting on a new study

                                  15   published in the Drug and Alcohol Dependence Journal that found the average amount of

                                  16   marijuana in a joint to be 0.32 grams). The cost of the marijuana outside of prison would have

                                  17   been negligible, if estimates in that same article are correct. See id. (reporting on study that found

                                  18   the average price of a joint was $3.50). Given the small quantity and the low cost to the sender, a

                                  19   sender may just as easily have sent the marijuana as a gift to an inmate the sender liked or to create

                                  20   trouble for an inmate the sender disliked. With these obvious alternative reasons to send the

                                  21   marijuana, it was not rational to infer from the evidence that there was a conspiracy, given the

                                  22   paucity of other information suggesting a conspiracy – such as an informant telling officials he

                                  23   had heard of the prisoner’s plan to import marijuana, discovery of a telephone call or letter

                                  24   mentioning a plan to send marijuana to the prisoner, or a history of importation of marijuana by

                                  25   the prisoner.   Moreover, although respondent is quite likely correct that marijuana is more

                                  26   expensive in prison than outside of prison, the in-prison cost would not dictate the sender’s

                                  27   motive, let alone make it “inconceivable” that an outsider would send marijuana to a prisoner at

                                  28   random.
                                                                                         9
                                   1          No evidence supports the finding that an agreement had been made between the sender and
                                   2   Ray before the marijuana arrived at the prison. The “some evidence” standard is not met when the
                                   3   record is “so devoid of evidence that the findings of the disciplinary board were without support or
                                   4   otherwise arbitrary.” Superintendent v. Hill, 472 U.S. at 457. Fairminded jurists would not
                                   5   disagree that the Superintendent v. Hill “some evidence” standard is not met by a mere guess that
                                   6   an inmate might have engaged in wrongdoing, and the conclusion that Ray was involved in a
                                   7   conspiracy to introduce marijuana into the facility was nothing more than a mere guess. It was an
                                   8   unreasonable application of Superintendent v. Hill for the superior court to conclude that the
                                   9   disciplinary finding that Ray was involved in a conspiracy sufficed to meet the “some evidence”
                                  10   standard. Ray is entitled to the writ on this claim.
                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          The petition for writ of habeas corpus is GRANTED on the merit of the some evidence

                                  14   claim. The May 9, 2014 prison disciplinary decision, and resulting loss of time credits, shall be

                                  15   vacated. The clerk shall close the file.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 19, 2018

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
